























Exhibit 10.2









--------------------------------------------------------------------------------



AMENDED AND RESTATED GUARANTY AGREEMENT
dated as of September 5, 2019
by and among
REALPAGE, INC.,
as Borrower,
and
Certain Domestic Subsidiaries of the Borrower,
as Guarantors,
in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent



--------------------------------------------------------------------------------





119380723_3

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I
DEFINED TERMS    1

SECTION 1.1
Definitions    1

SECTION 1.2
Other Definitional Provisions    1

ARTICLE II
GUARANTY    2

SECTION 2.1
Guaranty    2

SECTION 2.2
Bankruptcy Limitations on Guarantors    2

SECTION 2.3
Agreements for Contribution/Reimbursement    3

SECTION 2.4
Nature of Guaranty    3

SECTION 2.5
Waivers    5

SECTION 2.6
Modification of Loan Documents, etc    6

SECTION 2.7
Demand by the Administrative Agent    6

SECTION 2.8
Remedies    7

SECTION 2.9
Benefits of Guaranty    7

SECTION 2.10
Termination; Reinstatement    7

SECTION 2.11
Payments    8

SECTION 2.12
Keepwell    8

ARTICLE III
REPRESENTATIONS AND WARRANTIES    8

ARTICLE IV
COVENANTS    9

ARTICLE V
MISCELLANEOUS    9

SECTION 5.1
Notices    9

SECTION 5.2
Amendments, Waivers and Consents    9



i


119380723_3

--------------------------------------------------------------------------------





SECTION 5.3
Expenses; Indemnification; Waiver of Consequential Damages, etc    9

SECTION 5.4
Right of Setoff    9

SECTION 5.5
Governing Law; Jurisdiction; Venue; Service of Process    10

SECTION 5.6
Waiver of Jury Trial    11

SECTION 5.7
Injunctive Relief    11

SECTION 5.8
No Waiver by Course of Conduct, Cumulative Remedies    11

SECTION 5.9
Successors and Assigns    11

SECTION 5.10
All Powers Coupled With Interest    11

SECTION 5.11
Survival of Indemnities    12

SECTION 5.12
Severability of Provisions    12

SECTION 5.13
Counterparts    12

SECTION 5.14
Integration    12

SECTION 5.15
Advice of Counsel, No Strict Construction    12

SECTION 5.16
Acknowledgements    12

SECTION 5.17
Releases    12

SECTION 5.18
Additional Guarantors    13

SECTION 5.19
Secured Parties    13

SECTION 5.20
Subordination of Intercompany Indebtedness    13

SECTION 5.21
Borrower Guaranty    13

SECTION 5.22
Amendment and Restatement; No Novation    14





ii


119380723_3

--------------------------------------------------------------------------------






This AMENDED AND RESTATED GUARANTY AGREEMENT (this “Guaranty”), dated as of
September 5, 2019, is made by and among REALPAGE, INC., a Delaware corporation
(the “Borrower”), and certain Domestic Subsidiaries of the Borrower party hereto
(such Subsidiaries, collectively, the “Subsidiary Guarantors” and, together with
the Borrower, the “Guarantors” and each, a “Guarantor”), in favor of WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
“Administrative Agent”) for the benefit of itself and the Secured Parties.
STATEMENT OF PURPOSE
Pursuant to the terms of the Amended and Restated Credit Agreement dated of even
date herewith (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, the Lenders
and the Administrative Agent, the Lenders have agreed to make Extensions of
Credit to the Borrower upon the terms and subject to the conditions set forth
therein.
The Borrower and the Guarantors, though separate legal entities, comprise one
integrated financial enterprise, and all Extensions of Credit to the Borrower
will inure, directly or indirectly, to the benefit of each of the Guarantors.
Certain of the Guarantors and the Administrative Agent are parties to the
Guaranty Agreement, dated as of September 30, 2014, as amended or otherwise
modified prior to the date hereof (the “Existing Guaranty Agreement”). The
Borrower and the Guarantors and the Administrative Agent desire to amend and
restate the Existing Guaranty Agreement as set forth herein.
It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrower under the Credit Agreement that
the Guarantors shall have executed and delivered this Guaranty to the
Administrative Agent, for the benefit of the Secured Parties.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the Borrower
thereunder, the Guarantors hereby, jointly and severally agree with the
Administrative Agent, for the benefit of the Secured Parties, as follows:
ARTICLE I

DEFINED TERMS
SECTION 1.1     Definitions. The following terms when used in this Guaranty
shall have the meanings assigned to them below:
“Additional Guarantor” means each Domestic Subsidiary of the Borrower which
hereafter becomes a Guarantor pursuant to Section 5.18 hereof and Section 8.13
of the Credit Agreement.
“Guaranteed Obligations” has the meaning assigned thereto in Section 2.1.
SECTION 1.2     Other Definitional Provisions.
(a)    Terms defined in the Credit Agreement and not otherwise defined herein
shall have the meaning assigned thereto in the Credit Agreement.
(b)    The terms of Sections 1.2, 1.6, 1.7 and 12.14 of the Credit Agreement are
incorporated herein by reference as if fully set forth herein; provided that
references therein to “Agreement” shall mean this Guaranty.


119380723_3

--------------------------------------------------------------------------------





(c)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Guarantor, shall refer to such Guarantor’s
Collateral or the relevant part thereof.
ARTICLE II    

GUARANTY
SECTION 2.1     Guaranty. Each Guarantor hereby, jointly and severally with the
other Guarantors, absolutely, irrevocably and unconditionally guarantees as a
primary obligor and not merely as a surety to the Administrative Agent for the
benefit of the Secured Parties, and their respective permitted successors,
endorsees, transferees and assigns, the prompt payment and performance of all
Secured Obligations, whether primary or secondary (whether by way of endorsement
or otherwise), whether now existing or hereafter arising, whether or not from
time to time reduced or extinguished (except by payment thereof) or hereafter
increased or incurred, whether enforceable or unenforceable, whether or not
discharged, stayed or otherwise affected by any Debtor Relief Law or proceeding
thereunder, whether created directly with the Administrative Agent or any other
Secured Party or acquired by the Administrative Agent or any other Secured Party
through assignment or endorsement or otherwise, whether matured or unmatured,
whether joint or several, as and when the same become due and payable (whether
at maturity or earlier, by reason of acceleration, mandatory repayment or
otherwise), in accordance with the terms of any such instruments evidencing any
such obligations, including all renewals, extensions or modifications thereof
(all of the foregoing being hereafter collectively referred to as the
“Guaranteed Obligations”).
SECTION 2.2     Bankruptcy Limitations on Guarantors. Notwithstanding anything
to the contrary contained in Section 2.1, it is the intention of each Guarantor
and the Secured Parties that, in any proceeding involving the bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors, dissolution
or insolvency or any similar proceeding with respect to any Guarantor or its
assets, the amount of such Guarantor’s obligations with respect to the
Guaranteed Obligations (or any other obligations of such Guarantor to the
Secured Parties) shall be equal to, but not in excess of, the maximum amount
thereof not subject to avoidance or recovery by operation of Debtor Relief Laws
after giving effect to Section 2.3(a). To that end, but only in the event and to
the extent that after giving effect to Section 2.3(a), such Guarantor’s
obligations with respect to the Guaranteed Obligations (or any other obligations
of such Guarantor to the Secured Parties) or any payment made pursuant to such
Guaranteed Obligations (or any other obligations of such Guarantor to the
Secured Parties) would, but for the operation of the first sentence of this
Section 2.2, be subject to avoidance or recovery in any such proceeding under
Debtor Relief Laws after giving effect to Section 2.3(a), the amount of such
Guarantor’s obligations with respect to the Guaranteed Obligations (or any other
obligations of such Guarantor to the Secured Parties) shall be limited to the
largest amount which, after giving effect thereto, would not, under Debtor
Relief Laws, render such Guarantor’s obligations with respect to the Guaranteed
Obligations (or any other obligations of such Guarantor to the Secured Parties)
unenforceable or avoidable or otherwise subject to recovery under Debtor Relief
Laws. To the extent any payment actually made pursuant to the Guaranteed
Obligations exceeds the limitation of the first sentence of this Section 2.2 and
is otherwise subject to avoidance and recovery in any such proceeding under
Debtor Relief Laws, the amount subject to avoidance shall in all events be
limited to the amount by which such actual payment exceeds such limitation and
the Guaranteed Obligations as limited by the first sentence of this Section 2.2
shall in all events remain in full force and effect and be fully enforceable
against such Guarantor. The first sentence of this Section 2.2 is intended
solely to preserve the rights of the Secured Parties hereunder against such
Guarantor in such proceeding to the maximum extent permitted by Debtor Relief
Laws and neither such Guarantor, the Borrower, any other Guarantor nor any other
Person shall have any right or claim under such sentence that would not
otherwise be available under Debtor Relief Laws in such proceeding.
SECTION 2.3     Agreements for Contribution/Reimbursement.
(a)    Contribution. If any payment shall be required to be made to the
Administrative Agent or any Secured Party under this Guaranty, each Subsidiary
Guarantor hereby unconditionally and irrevocably agrees it will contribute, to
the maximum extent permitted by Applicable Law, such amounts to each other
Subsidiary Guarantor and the Borrower so as to maximize the aggregate amount
paid to the Administrative Agent or such Secured Parties under or in respect of
the Loan Documents.


2


119380723_3

--------------------------------------------------------------------------------





(b)    Agreements for Reimbursement. Notwithstanding anything to the contrary
contained herein, the parties hereto acknowledge and agree that, as the Borrower
is part of an integrated financial enterprise to which the Borrower and each
Subsidiary Guarantor are a party, each Subsidiary Guarantor shall have a right
of reimbursement and indemnity from the Borrower for any amount paid by such
Subsidiary Guarantor in lieu of a right of contribution between the Subsidiary
Guarantors and the Borrower.
(c)    No Subrogation. Notwithstanding any payment or payments by any of the
Guarantors hereunder, or any setoff or application of funds of any of the
Guarantors by the Administrative Agent or any other Secured Party, or the
receipt of any amounts by the Administrative Agent or any other Secured Party
with respect to any of the Guaranteed Obligations, none of the Guarantors shall
be entitled to be subrogated to any of the rights of the Administrative Agent or
any other Secured Party against the Borrower or the other Guarantors or against
any collateral security held by the Administrative Agent or any other Secured
Party for the payment of the Guaranteed Obligations nor shall any of the
Guarantors seek any reimbursement or contribution from the Borrower or any of
the other Guarantors in respect of payments made by such Guarantor in connection
with the Guaranteed Obligations, until all amounts owing to the Administrative
Agent and the Secured Parties on account of the Guaranteed Obligations (other
than (1) contingent indemnification obligations, (2) Secured Cash Management
Obligations or Secured Hedge Obligations as to which arrangements satisfactory
to the applicable holders thereof shall have been made and (3) Letters of Credit
that have either been Cash Collateralized or as to which arrangements
satisfactory to the Issuing Lender have been made) are indefeasibly paid in full
in cash and the Commitments are terminated. If any amount shall be paid to any
Guarantor on account of such subrogation reimbursement or contribution rights at
any time when all of such Guaranteed Obligations (other than (1) contingent
indemnification obligations, (2) Secured Cash Management Obligations or Secured
Hedge Obligations as to which arrangements satisfactory to the applicable
holders thereof shall have been made and (3) Letters of Credit that have either
been Cash Collateralized or as to which arrangements satisfactory to the Issuing
Lender have been made) shall not have been indefeasibly paid in full, such
amount shall be held by such Guarantor in trust for the Administrative Agent,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly endorsed by such Guarantor to the
Administrative Agent, if required) to be applied against the Guaranteed
Obligations, whether matured or unmatured, in such order as set forth in the
Credit Agreement.
SECTION 2.4     Nature of Guaranty.
(a)    Each Guarantor agrees that this Guaranty is a continuing, unconditional
guaranty of payment and performance and not of collection, and that to the
extent permitted by Applicable Law, its obligations under this Guaranty shall be
primary, absolute and unconditional, irrespective of, and unaffected by, and
each Guarantor hereby irrevocably waives, to the extent not prohibited by
Applicable Law, any defenses to enforcement it may have (now or in the future)
by reason of:
(i)    the genuineness, legality, validity, regularity, enforceability or any
future amendment of, or change in, or supplement to, the Credit Agreement, any
other Loan Document, any Secured Cash Management Agreement or any Secured Hedge
Agreement or any other agreement, document or instrument to which the Borrower,
any Guarantor or any of their respective Subsidiaries or Affiliates is or may
become a party, (including any increase in the Guaranteed Obligations resulting
from any extension of additional credit or otherwise);
(ii)    any action under or in respect of the Credit Agreement, any other Loan
Document, any Secured Cash Management Agreement or any Secured Hedge Agreement
in the exercise of any remedy, power or privilege contained therein or available
to any of them at law, in equity or otherwise, or waiver or refraining from
exercising any such remedies, powers or privileges (including any change in the
time, place or manner of payment of, or in any other term of, the Guaranteed
Obligations or any other obligation of any Credit Party under any Loan Document,
any Secured Cash Management Agreement, any Secured Hedge Agreement or any
rescission, waiver, amendment or other modification of any Loan Document or any
other agreement, including any increase in the Guaranteed Obligations resulting
from any extension of additional credit or otherwise);


3


119380723_3

--------------------------------------------------------------------------------





(iii)    the absence of any action to enforce this Guaranty, the Credit
Agreement, any other Loan Document, any Secured Cash Management Agreement or any
Secured Hedge Agreement or the waiver or consent by the Administrative Agent or
any other Secured Party with respect to any of the provisions of this Guaranty,
the Credit Agreement, any other Loan Document, any Secured Cash Management
Agreement or any Secured Hedge Agreement;
(iv)    the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Guaranteed Obligations or any
action, or the absence of any action, by the Administrative Agent or any other
Secured Party in respect of such security or guaranty (including, without
limitation, the release of any such security or guaranty);
(v)    any structural change in, restructuring of or other similar
organizational change of the Borrower, any Guarantor, any other guarantors or
any of their respective Subsidiaries or Affiliates;
(vi)    any other action or circumstances which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor; or
(vii)    any other circumstance (including, without limitation, any statute of
limitations) or manner of administering the Loans or any existence of or
reliance on any representation by any Secured Party that might vary the risk of
any guarantor or otherwise operate as a defense available to, or a legal or
equitable discharge of, any Credit Party or any other guarantor or surety;
it being agreed by each Guarantor that, subject to the first sentence of Section
2.2, its obligations under this Guaranty shall not be discharged until the final
indefeasible payment and performance, in full, of the Guaranteed Obligations
(other than (1) contingent indemnification obligations, (2) Secured Cash
Management Obligations or Secured Hedge Obligations as to which arrangements
satisfactory to the applicable holders thereof shall have been made and (3)
Letters of Credit that have either been Cash Collateralized or as to which
arrangements satisfactory to the Issuing Lender have been made) and the
termination of the Commitments.
(b)    Each Guarantor represents, warrants and agrees that to the extent
permitted by Applicable Law the Guaranteed Obligations and its obligations under
this Guaranty are not and shall not be subject to any counterclaims, offsets or
defenses of any kind (other than the defense of payment or performance) against
the Administrative Agent, the other Secured Parties, any Guarantor or the
Borrower whether now existing or which may arise in the future.
(c)    Each Guarantor hereby agrees and acknowledges that the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guaranty, and all dealings among the Borrower and any of the
Guarantors, on the one hand, and the Administrative Agent and the other Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon this Guaranty.
SECTION 2.5     Waivers. To the extent permitted by Applicable Law, each
Guarantor expressly, unconditionally and irrevocably waives all of the following
rights and defenses (and agrees not to take advantage of or assert any such
right or defense):
(a)    any rights it may now or in the future have under any statute, or at law
or in equity, or otherwise, to compel the Administrative Agent or any other
Secured Party to proceed in respect of the Guaranteed Obligations against the
Borrower, any Guarantor, any other guarantor or any other Person or against any
security for or other guaranty of the payment and performance of the Guaranteed
Obligations before proceeding against, or as a condition to proceeding against,
such Guarantor;


4


119380723_3

--------------------------------------------------------------------------------





(b)    any defense based upon the failure of the Administrative Agent or any
other Secured Party to commence an action in respect of the Guaranteed
Obligations against the Borrower, any Guarantor, any other guarantor or any
other Person or any security for the payment and performance of the Guaranteed
Obligations;
(c)    any right to insist upon, plead or in any manner whatever claim or take
the benefit or advantage of, any appraisal, valuation, stay, extension,
marshalling of assets or redemption laws, or exemption, whether now or at any
time hereafter in force, which may delay, prevent or otherwise affect the
performance by such Guarantor of its obligations under, or the enforcement by
the Administrative Agent or the other Secured Parties of this Guaranty;
(d)    any right of diligence, presentment, demand, protest and notice (except
as specifically required herein or in the other Loan Documents) of whatever kind
or nature with respect to any of the Guaranteed Obligations or any requirement
that any Secured Party protect, secure, perfect or insure any Lien or any
property subject thereto;
(e)    any and all rights to notice of the creation, renewal, extension or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance
by the Administrative Agent or any other Secured Party upon, or acceptance of,
this Guaranty; and
(f)    any defense or right of setoff or recoupment or counterclaim (other than
a defense of payment or performance) against or in respect of the Guaranteed
Obligations.
Each Guarantor agrees that any notice or directive given at any time to the
Administrative Agent or any other Secured Party which is inconsistent with any
of the foregoing waivers shall be null and void and may be ignored by the
Administrative Agent or such Secured Party, and, in addition, may not be pleaded
or introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent and the Required Lenders
have specifically agreed otherwise in writing. The foregoing waivers are of the
essence of the transaction contemplated by the Credit Agreement, the other Loan
Documents, the Secured Cash Management Agreements and the Secured Hedge
Agreements and, but for this Guaranty and such waivers, the Administrative Agent
and other Secured Parties would decline to enter into the Credit Agreement, the
other Loan Documents, the Secured Cash Management Agreements and the Secured
Hedge Agreements.
SECTION 2.6     Modification of Loan Documents, etc. Neither the Administrative
Agent nor any other Secured Party shall incur any liability to any Guarantor as
a result of any of the following, and none of the following shall impair or
release this Guaranty or any of the obligations of any Guarantor under this
Guaranty:
(a)    any change or extension of the manner, place or terms of payment of, or
renewal or alteration of all or any portion of, the Guaranteed Obligations;
(b)    any action under or in respect of the Credit Agreement, any other Loan
Document, any Secured Cash Management Agreement or any Secured Hedge Agreement
in the exercise of any remedy, power or privilege contained therein or available
to any of them at law, in equity or otherwise, or waiver or refraining from
exercising any such remedies, powers or privileges;
(c)    any amendment to, or modification of, in any manner whatsoever, any Loan
Document, any Secured Cash Management Agreement or any Secured Hedge Agreement;
(d)    any extension or waiver of the time for performance by any Guarantor, any
other guarantor, the Borrower or any other Person of, or compliance with, any
term, covenant or agreement on its part to be performed or observed under a Loan
Document, a Secured Cash Management Agreement or a Secured Hedge Agreement, or
waiver of such performance or compliance or consent to a failure of, or
departure from, such performance or compliance;


5


119380723_3

--------------------------------------------------------------------------------





(e)    the taking and holding of security or collateral for the payment of the
Guaranteed Obligations or the sale, exchange, release, disposal of, or other
dealing with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or the other Secured Parties have been granted a Lien, to
secure any Indebtedness of any Guarantor, any other guarantor, the Borrower or
any other Person to the Administrative Agent or the other Secured Parties;
(f)    the release of anyone who may be liable in any manner for the payment of
any amounts owed by any Guarantor, any other guarantor, the Borrower or any
other Person to the Administrative Agent or any other Secured Party;
(g)    any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of any
Guarantor, any other guarantor, the Borrower or any other Person are
subordinated to the claims of the Administrative Agent or any other Secured
Party; or
(h)    any application of any sums by whomever paid or however realized to any
Guaranteed Obligations owing by any Guarantor, any other guarantor, the Borrower
or any other Person to the Administrative Agent or any other Secured Party in
such manner as the Administrative Agent or any other Secured Party shall
determine in its reasonable discretion.
SECTION 2.7     Demand by the Administrative Agent. In addition to the terms set
forth in this Article II and in no manner imposing any limitation on such terms,
if all or any portion of the then outstanding Guaranteed Obligations are
declared to be immediately due and payable, then the Guarantors shall, upon
demand in writing therefor by the Administrative Agent to the Guarantors, pay
all or such portion of the outstanding Guaranteed Obligations due hereunder then
declared due and payable.
SECTION 2.8     Remedies. Upon the occurrence and during the continuance of any
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, enforce against the Guarantors their obligations and liabilities
hereunder and exercise such other rights and remedies as may be available to the
Administrative Agent hereunder, under the Credit Agreement, the other Loan
Documents, the Secured Cash Management Agreements, the Secured Hedge Agreements
or otherwise.
SECTION 2.9     Benefits of Guaranty. The provisions of this Guaranty are for
the benefit of the Administrative Agent and the other Secured Parties and their
respective permitted successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between the Borrower and its Subsidiaries, the
Administrative Agent and the other Secured Parties, the obligations of the
Borrower and its Subsidiaries under the Loan Documents, the Secured Cash
Management Agreements or the Secured Hedge Agreements. In the event all or any
part of the Guaranteed Obligations are transferred, endorsed or assigned by the
Administrative Agent or any other Secured Party to any Person or Persons as
permitted under the Credit Agreement, any reference to an “Administrative
Agent”, or “Secured Party” herein shall be deemed to refer equally to such
Person or Persons.
SECTION 2.10     Termination; Reinstatement.
(a)    Subject to clause (c) below, this Guaranty shall remain in full force and
effect until all the Guaranteed Obligations (other than (1) contingent
indemnification obligations, (2) Secured Cash Management Obligations or Secured
Hedge Obligations as to which arrangements satisfactory to the applicable
holders thereof shall have been made and (3) Letters of Credit that have either
been Cash Collateralized or as to which arrangements satisfactory to the Issuing
Lender have been made) shall have been indefeasibly paid in full in cash and the
Commitments terminated.
(b)    No payment made by the Borrower, any Guarantor, any other guarantor or
any other Person received or collected by the Administrative Agent or any other
Secured Party from the Borrower, any Guarantor, any


6


119380723_3

--------------------------------------------------------------------------------





other guarantor or any other Person by virtue of any action or proceeding or any
setoff or appropriation or application at any time or from time to time in
reduction of or in payment of the Guaranteed Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the obligations of the Guarantors under
this Guaranty or any payment received or collected from such Guarantor in
respect of the obligations of the Guarantors under this Guaranty), remain liable
for the obligations of the Guarantors up to the maximum liability of such
Guarantor hereunder until the Guaranteed Obligations (other than (1) contingent
indemnification obligations, (2) Secured Cash Management Obligations or Secured
Hedge Obligations as to which arrangements satisfactory to the applicable
holders thereof shall have been made and (3) Letters of Credit that have either
been Cash Collateralized or as to which arrangements satisfactory to the Issuing
Lender have been made) shall have been indefeasibly paid in full in cash and the
Commitments terminated.
(c)    Each Guarantor agrees that, if any payment made by the Borrower or any
other Person applied to the Guaranteed Obligations is at any time avoided,
annulled, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or is repaid in
whole or in part pursuant to a good faith settlement of a pending or threatened
avoidance claim, or the proceeds of any Collateral are required to be refunded
by the Administrative Agent or any other Secured Party to the Borrower, its
estate, trustee, receiver or any other Person, including, without limitation,
any Guarantor, under any Applicable Law or equitable cause, then, to the extent
of such payment or repayment, each Guarantor’s liability hereunder (and any Lien
or Collateral securing such liability) shall be and remain in full force and
effect, as fully as if such payment had never been made, and, if prior thereto,
this Guaranty shall have been canceled or surrendered (and if any Lien or
Collateral securing such Guarantor’s liability hereunder shall have been
released or terminated by virtue of such cancellation or surrender), this
Guaranty (and such Lien or Collateral) shall be reinstated in full force and
effect, and such prior cancellation or surrender shall not diminish, release,
discharge, impair or otherwise affect the obligations of such Guarantor in
respect of the amount of such payment (or any Lien or Collateral securing such
obligation).
SECTION 2.11     Payments. Any payments by the Guarantors shall be made to the
Administrative Agent, to be credited and applied to the Guaranteed Obligations
in accordance with Section 10.4 of the Credit Agreement, in immediately
available Dollars to an account designated by the Administrative Agent or at the
Administrative Agent’s Office or at any other address that may be specified in
writing from time to time by the Administrative Agent.
SECTION 2.12     Keepwell. Each Qualified ECP Guarantor (as defined below)
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds and other support as may be needed from time to
time by each other Credit Party to honor all of its obligations under this
Guaranty and the other Loan Documents in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Section, or otherwise under this
Agreement or any other Loan Document, voidable under Debtor Relief Laws and not
for any greater amount). Subject to Section 2.10, the obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until all of the Guaranteed Obligations (other than (1) contingent
indemnification obligations, (2) Secured Cash Management Obligations or Secured
Hedge Obligations as to which arrangements satisfactory to the applicable
holders thereof shall have been made and (3) Letters of Credit that have either
been Cash Collateralized or as to which arrangements satisfactory to the Issuing
Lender have been made) shall have been paid in full in cash and the Commitments
terminated. Each Qualified ECP Guarantor intends that this Section constitute,
and this Section shall be deemed to constitute, a “keepwell, support or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. For purposes of this
Section, “Qualified ECP Guarantor” means, in respect of any Swap Obligation,
each Credit Party that has total assets exceeding $10,000,000 at the time the
relevant guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


7


119380723_3

--------------------------------------------------------------------------------





ARTICLE III    

REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Secured Parties to make their respective Extensions
of Credit, Secured Cash Management Agreements and/or Secured Hedge Agreements,
as applicable, to the Borrower or another Credit Party (as the case may be),
each Guarantor hereby represents and warrants to the Administrative Agent and
each Secured Party that each representation and warranty contained in Article
VII of the Credit Agreement relating to such Guarantor is true and correct as of
the date hereof as if made by such Guarantor herein.
ARTICLE IV    

COVENANTS
Until the Guaranteed Obligations (other than (1) contingent indemnification
obligations, (2) Secured Cash Management Obligations or Secured Hedge
Obligations as to which arrangements satisfactory to the applicable holders
thereof shall have been made and (3) Letters of Credit that have either been
Cash Collateralized or as to which arrangements satisfactory to the Issuing
Lender have been made) shall have been indefeasibly paid in full in cash and the
Commitments terminated each Guarantor covenants and agrees that it will perform
and observe, and cause each of its Subsidiaries to perform and observe, all of
the terms, covenants and agreements set forth in the Loan Documents that are
required to be, or that the Borrower has agreed to cause to be, performed or
observed by such Guarantor or Subsidiary.


ARTICLE V    

MISCELLANEOUS
SECTION 5.1     Notices. All notices and communications hereunder shall be given
to the addresses and otherwise made in accordance with Section 12.1 of the
Credit Agreement; provided that notices and communications to the Guarantors
shall be directed to the Guarantors, at the address of the Borrower set forth in
Section 12.1 of the Credit Agreement.
SECTION 5.2     Amendments, Waivers and Consents. None of the terms or
provisions of this Guaranty may be waived, amended, supplemented or otherwise
modified, nor any consent be given, except in accordance with Section 12.2 of
the Credit Agreement.
SECTION 5.3     Expenses; Indemnification; Waiver of Consequential Damages, etc.
(a)    The Guarantors shall, jointly and severally, pay all out-of-pocket
expenses (including, without limitation, attorney’s fees and expenses) incurred
by the Administrative Agent and each other Secured Party to the extent the
Borrower would be required to do so pursuant to Section 12.3 of the Credit
Agreement.
(b)    The Guarantors shall, jointly and severally, pay and indemnify each
Recipient against Indemnified Taxes and Other Taxes to the extent the Borrower
would be required to do so pursuant to Section 5.11 of the Credit Agreement.
(c)    The Guarantors shall, jointly and severally, indemnify each Indemnitee to
the extent the Borrower would be required to do so pursuant to Section 12.3 of
the Credit Agreement.
(d)    Each Guarantor agrees to the provisions of Sections 12.1(b), 12.1(e), and
12.3(d) of the Credit Agreement, which are incorporated herein by reference as
if fully set forth herein; provided that references therein to


8


119380723_3

--------------------------------------------------------------------------------





“Agreement” shall mean this Guaranty. All amounts due under this Section 5.3
shall be payable within the time periods provided in Sections 5.11 and 12.3 of
the Credit Agreement, as applicable, after demand therefor.
(e)    Each party’s obligations under this Section 5.3 shall survive the
termination of the Loan Documents and the payment of the Guaranteed Obligations.
SECTION 5.4     Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Secured Party and each of its respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to setoff and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Secured Party or any such Affiliate to or for the credit or the account of such
Guarantor to the same extent a Lender could do so under Section 12.4 of the
Credit Agreement. The rights of each Secured Party and its respective Affiliates
under this Section 5.4 are in addition to other rights and remedies (including
other rights of setoff) that such Secured Party or its respective Affiliates may
have. Each Secured Party agrees to notify such Guarantor and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.
SECTION 5.5     Governing Law; Jurisdiction; Venue; Service of Process.
(a)    Governing Law. This Guaranty and any claim, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Guaranty and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the laws of the State of New
York.
(b)    Submission to Jurisdiction. Each Guarantor agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise against
the Administrative Agent, or any other Secured Party or any Related Party of the
foregoing, in any way relating to this Guaranty or the transactions relating
hereto in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by Applicable Law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty or in any other Loan Document shall affect any right that the
Administrative Agent or any other Secured Party may otherwise have to bring any
action, litigation or proceeding relating to this Guaranty or any other Loan
Document against any Guarantor or its Properties in the courts of any
jurisdiction.
(c)    Waiver of Venue. Each Guarantor irrevocably and unconditionally waives,
to the fullest extent permitted by Applicable Law, any objection that it may now
or hereafter have to the laying of venue of any action, litigation or proceeding
arising out of or relating to this Guaranty or any other Loan Document in any
court referred to in paragraph (b) of this Section 5.5. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by Applicable
Law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1 of the Credit
Agreement. Nothing in this Guaranty will affect the right of any party hereto to
serve process in any other manner permitted by Applicable Law.
(e)    Appointment of the Borrower as Agent for the Guarantors. Each Guarantor
hereby irrevocably appoints and authorizes the Borrower to act as its agent for
service of process and notices required to be delivered under this Guaranty or
under the other Loan Documents, it being understood and agreed that receipt by
the Borrower of any summons, notice or other similar item shall be deemed
effective receipt by such Guarantor and its Subsidiaries.


9


119380723_3

--------------------------------------------------------------------------------





SECTION 5.6     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.6.
SECTION 5.7     Injunctive Relief. Each Guarantor recognizes that, in the event
such Guarantor fails to perform, observe or discharge any of its obligations or
liabilities under this Guaranty or any other Loan Document, any remedy of law
may prove to be inadequate relief to the Administrative Agent and the other
Secured Parties. Therefore, each Guarantor agrees that the Administrative Agent
and the other Secured Parties, at the option of the Administrative Agent and the
other Secured Parties, shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages.
SECTION 5.8     No Waiver by Course of Conduct, Cumulative Remedies. No course
of dealing between any Guarantor, the Administrative Agent or any Secured Party
or their respective agents or employees shall be effective to change, modify or
discharge any provision of this Guaranty or any other Loan Documents or to
constitute a waiver of any Event of Default. The enumeration of the rights and
remedies of the Administrative Agent and the other Secured Parties set forth in
this Guaranty is not intended to be exhaustive and the exercise by the
Administrative Agent and the other Secured Parties of any right or remedy shall
not preclude the exercise of any other rights or remedies, all of which shall be
cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. Neither the Administrative Agent
nor any other Secured Party shall by any act (except by a written instrument
pursuant to Section 5.2), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default. No delay or failure to take action on the part of the
Administrative Agent or any other Secured Party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise of any such right, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege or shall be construed to be a waiver of any Event of Default. A waiver
by the Administrative Agent or any other Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Administrative Agent or such Secured Party would otherwise have
on any future occasion.
SECTION 5.9     Successors and Assigns. The provisions of this Guaranty shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; except that no Guarantor may assign or
otherwise transfer any of its rights or obligations under this Guaranty without
the prior written consent of the Administrative Agent and the other Secured
Parties (except as otherwise provided by the Credit Agreement).
SECTION 5.10     All Powers Coupled With Interest. All powers of attorney and
other authorizations granted to the Secured Parties, the Administrative Agent
and any Persons designated by the Administrative Agent or any other Secured
Party pursuant to any provisions of this Guaranty or any of the other Loan
Documents shall be deemed coupled with an interest and shall be irrevocable so
long as any of the Guaranteed Obligations (other than (1) contingent
indemnification obligations, (2) Secured Cash Management Obligations or Secured
Hedge Obligations as to which arrangements satisfactory to the applicable
holders thereof shall have been made and (3) Letters of Credit that have either
been Cash Collateralized or as to which arrangements satisfactory to the Issuing
Lender have been made) remain unpaid or unsatisfied, any of the Commitments
remain in effect or the Credit Facility has not been terminated.


10


119380723_3

--------------------------------------------------------------------------------





SECTION 5.11     Survival of Indemnities. Notwithstanding any termination of
this Guaranty, the indemnities to which the Administrative Agent and the other
Secured Parties are entitled under the provisions of Section 5.3 and any other
provision of this Guaranty and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the other
Secured Parties against events arising after such termination as well as before.
SECTION 5.12     Severability of Provisions. Any provision of this Guaranty or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
SECTION 5.13     Counterparts. This Guaranty may be executed in any number of
counterparts (and by different parties hereto in separate counterparts), each of
which shall constitute an original, but all of which taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page to this Guaranty or any document or instrument delivered in connection
herewith by facsimile or in electronic (i.e., “pdf” or “tif”) form shall be
effective as delivery of a manually executed counterpart of this Guaranty or
such other document or instrument, as applicable.
SECTION 5.14     Integration. This Guaranty and the other Loan Documents, and
any separate letter agreements with respect to fees constitute the entire
contract of the parties relating to the subject matter hereof and supersede all
previous agreements and understandings, written or oral, relating to the subject
matter hereof. In the event of any conflict between the provisions of this
Guaranty and those of (a) the Credit Agreement, the provisions of the Credit
Agreement shall control, (b) the Collateral Agreement, the provisions of the
Collateral Agreement shall control and (c) any other Loan Document not
referenced in clauses (a) and (b) above, the provisions of this Guaranty shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the other Secured Parties in any other Loan
Document shall not be deemed a conflict with this Guaranty.
SECTION 5.15     Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Guaranty with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Guaranty. In the event an ambiguity or question of intent or
interpretation arises, this Guaranty shall be construed as if drafted jointly by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Guaranty.
SECTION 5.16     Acknowledgements. Each Guarantor hereby acknowledges that it
has received a copy of the Credit Agreement and has reviewed and understands the
same.
SECTION 5.17     Releases.
(a)    Subject to Section 11.9 of the Credit Agreement, at such time as the
Guaranteed Obligations (other than (1) contingent indemnification obligations,
(2) Secured Cash Management Obligations or Secured Hedge Obligations as to which
arrangements satisfactory to the applicable holders thereof shall have been made
and (3) Letters of Credit that have either been Cash Collateralized or as to
which arrangements satisfactory to the Issuing Lender have been made) shall have
been paid in full in cash and the Commitments have been terminated, this
Guaranty and all obligations (other than those expressly stated to survive such
termination or as may be reinstated after such termination) of the
Administrative Agent and each Guarantor hereunder shall automatically terminate,
all without delivery of any instrument or performance of any act by any party.
(b)    In the event that all the Equity Interests of any Guarantor of the
Borrower shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement, as certified by the Borrower, then, at the
request of the Borrower and at the expense of the Guarantor, such Guarantor
shall be released from its obligations hereunder and the Administrative Agent
will execute and deliver to such Guarantor such documents as such Guarantor


11


119380723_3

--------------------------------------------------------------------------------





may reasonably request to evidence the release of such Guarantor from its
obligations under this Guaranty, in each case, in accordance with the terms of
this Guaranty and Section 11.9 of the Credit Agreement.
SECTION 5.18     Additional Guarantors. Each Subsidiary of the Borrower that is
required to become a party to this Guaranty pursuant to Section 8.13 of the
Credit Agreement shall become a Guarantor for all purposes of this Guaranty upon
execution and delivery by such Subsidiary of a supplement in form and substance
satisfactory to the Administrative Agent.
SECTION 5.19     Secured Parties. Each Secured Party not a party to the Credit
Agreement who obtains the benefit of this Guaranty shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Credit Agreement, and that with respect to the actions and
omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Secured Party, the Administrative Agent and each of
its Affiliates shall be entitled to all the rights, benefits and immunities
conferred under Article XI of the Credit Agreement.
SECTION 5.20     Subordination of Intercompany Indebtedness. Any Indebtedness of
the Borrower or any other Credit Party now or hereafter held by any Guarantor is
hereby subordinated in right of payment to the prior indefeasible payment in
full in cash of all of the Guaranteed Obligations (other than (1) contingent
indemnification obligations, (2) Secured Cash Management Obligations or Secured
Hedge Obligations as to which arrangements satisfactory to the applicable
holders thereof shall have been made and (3) Letters of Credit that have either
been Cash Collateralized or as to which arrangements satisfactory to the Issuing
Lender have been made). Notwithstanding the foregoing, provided an Event of
Default does not exist, the Borrower or any other Credit Party may make any
payments (whether principal, interest, fees, expenses or any other payment of
any kind) to any Guarantor on account of any such Indebtedness. After the
occurrence and during the continuance of an Event of Default, none of the
Guarantors will demand, sue for, or otherwise attempt to collect any such
Indebtedness until the indefeasible payment in full in cash of the Guaranteed
Obligations (other than (1) contingent indemnification obligations, (2) Secured
Cash Management Obligations or Secured Hedge Obligations as to which
arrangements satisfactory to the applicable holders thereof shall have been made
and (3) Letters of Credit that have either been Cash Collateralized or as to
which arrangements satisfactory to the Issuing Lender have been made) and
termination or expiration of the Commitments under the Credit Agreement. If any
amount shall erroneously be paid to any Guarantor on account of any such
Indebtedness of any Credit Party, such amount shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Administrative
Agent to be credited against the payment of the Guaranteed Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement.
SECTION 5.21     Borrower Guaranty. Notwithstanding anything to the contrary in
Section 2.1 or Section 2.3, the Guaranteed Obligations guaranteed by the
Borrower hereunder shall be limited to that portion of the Guaranteed
Obligations consisting of Guaranteed Obligations with respect to any Secured
Hedge Agreements and Secured Cash Management Agreements.
SECTION 5.22     Amendment and Restatement; No Novation. This Guaranty
constitutes an amendment and restatement of the Existing Guaranty Agreement,
effective from and after the Closing Date.  The execution and delivery of this
Guaranty shall not constitute a novation of any obligations owing to the Lenders
or the Administrative Agent under the Existing Guaranty Agreement or Existing
Credit Agreement.  On the Closing Date, the guaranties provided under the
Existing Guaranty Agreement, shall remain and continue (as amended,
supplemented, modified and restated by the terms of this Guaranty) in full force
and effect with respect to the Guaranteed Obligations.
[Signature Pages to Follow]

IN WITNESS WHEREOF, the Borrower and each of the Guarantors has executed and
delivered this Guaranty under seal by their duly authorized officers, all as of
the day and year first above written.
BORROWER:


REALPAGE, INC.


By:    /s/ Thomas C. Ernst, Jr.                    
Name:    Thomas C. Ernst, Jr.
Title:    Executive Vice President, Chief Financial Officer, and Treasurer




SUBSIDIARY GUARANTORS:


MULTIFAMILY INTERNET VENTURES, LLC
PROPERTYWARE LLC
RP ABC LLC
REALPAGE VENDOR COMPLIANCE LLC
LEASESTAR LLC
RP NEWCO XV LLC
RP AXIOMETRICS LLC
RP ON-SITE LLC
RP RAINMAKER MULTIFAMILY LLC
RP LEASELABS LLC
RP NEWCO XXVII LLC


By: RealPage, Inc., as sole member


By:    /s/ Thomas C. Ernst, Jr.                    
Name: Thomas C. Ernst, Jr.
Title: Executive Vice President, Chief Financial Officer, and Treasurer




KIGO, INC.


By:    /s/ Thomas C. Ernst, Jr.                    
Name: Thomas C. Ernst, Jr.
Title:    Vice President, Chief Financial Officer, and Treasurer




REALPAGE UTILITY MANAGEMENT INC.




By:    /s/ Thomas C. Ernst, Jr.                    
Name: Thomas C. Ernst, Jr.
Title: Vice President, Chief Financial Officers, and Treasurer


LEVEL ONE LLC
By: Leasestar LLC, Its Sole Member
    By: Realpage, Inc., Its Sole Member


By: /s/ Thomas C. Ernst, Jr.            
Name: Thomas C. Ernst, Jr.
Title: Executive Vice President, Chief Financial Officer, and Treasurer


RENTLYTICS, INC.




By:    /s/ Thomas C. Ernst, Jr.                    
Name: Thomas C. Ernst, Jr.
Title: Executive Vice President, Chief Financial Officer, and Treasurer




CLICKPAY SERVICES, INC.




By:    /s/ Thomas C. Ernst, Jr.                    
Name: Thomas C. Ernst, Jr.
Title: Vice President, Chief Financial Officers, and Treasurer




NOVELPAY LLC


By: RealPage, Inc., as managing member
By:    /s/ Thomas C. Ernst, Jr.                
Name: Thomas C. Ernst, Jr.
Title: Executive Vice President, Chief Financial Officer, and
Treasurer




ON-SITE LABS, INC.




By:    /s/ Thomas C. Ernst, Jr.                
Name: Thomas C. Ernst, Jr.
Title: Vice President, Chief Financial Officers, and Treasurer






DEPOSITIQ & RENTERSIQ INSURANCE AGENCY, LLC


By: On-Site Labs, Inc., its sole member




By:    /s/ Thomas C. Ernst, Jr.                    
Name: Thomas C. Ernst, Jr.
Title: Vice President, Chief Financial Officers, and Treasurer





Acknowledged by the Administrative Agent
as of the day and year first written above:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
By:     /s/ Reid R. Landers                        
Name:    Reid R. Landers
Title:    Director






12


119380723_3